
	
		I
		111th CONGRESS
		1st Session
		H. R. 2584
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Boucher (for
			 himself, Mr. Goodlatte,
			 Mr. Jones,
			 Mr. Spratt, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 35, United States Code, to limit the
		  patentability of tax planning methods.
	
	
		1.Tax planning methods not
			 patentable
			(a)In
			 GeneralSection 101 of title 35 (35 U.S.C. 101) is
			 amended—
				(1)by striking
			 Whoever and inserting (a)
			 Patentable
			 Inventions.—Whoever; and
				(2)by adding at the
			 end the following:
					
						(b)Tax Planning
				Methods
							(1)Unpatentable
				subject matterA patent may not be obtained for a tax planning
				method.
							(2)DefinitionsFor
				purposes of paragraph (1)—
								(A)the term
				tax planning method means a plan, strategy, technique, or scheme
				that is designed to reduce, minimize, or defer, or has, when implemented, the
				effect of reducing, minimizing, or deferring, a taxpayer’s tax liability, but
				does not include the use of tax preparation software or other tools used solely
				to perform or model mathematical calculations or prepare tax or information
				returns;
								(B)the term
				taxpayer means an individual, entity, or other person (as
				defined in section 7701 of the Internal Revenue Code of 1986) that is subject
				to taxation directly, is required to prepare a tax return or information
				statement to enable one or more other persons to determine their tax liability,
				or is otherwise subject to a tax law;
								(C)the terms
				tax, tax laws, tax liability, and
				taxation refer to any Federal, State, county, city,
				municipality, or other governmental levy, assessment, or imposition, whether
				measured by income, value, or otherwise; and
								(D)the term
				State means each of the several States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
								.
				(b)ApplicabilityThe
			 amendments made by this section—
				(1)shall take effect
			 on the date of the enactment of this Act;
				(2)shall apply to any
			 application for patent or application for a reissue patent that is—
					(A)filed on or after
			 the date of the enactment of this Act; or
					(B)filed before that
			 date if a patent or reissue patent has not been issued pursuant to the
			 application as of that date; and
					(3)shall not be
			 construed as validating any patent issued before the date of the enactment of
			 this Act for an invention described in section 101(b) of title 35, United
			 States Code, as amended by this section.
				(c)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to any action for patent
			 infringement that is filed on or after that date.
			
